Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 1 of 27 - Page ID#:
                                    9983



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON


 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiffs,                                )           Criminal No: 5:18-cr-00106-GFVT
                                                   )
 V.                                                )
                                                   )           MEMORANDUM OPINION
 GERALD G. LUNDERGAN and                           )                   &
 DALE C. EMMONS,                                   )                 ORDER
                                                   )
        Defendants.                                )

                                       ***   ***       ***   ***


       At the close of the government’s proof, Defendant Gerald G. Lundergan made an oral

motion for judgment of acquittal. [R. 287.] Defendant Dale C. Emmons joined in Mr.

Lundergan’s arguments, as well as made his own additional arguments. Id. Both Defendants

argued that no rational trier of fact could convict them of the charges listed in the indictment.

When it was made, the Court deferred ruling on the motion and the defense proceeded with its

case. Ultimately, the jury found Mr. Lundergan and Mr. Emmons guilty of all charges listed in

the Indictment.

       Since the jury verdict, the Defendants’ Rule 29 motion has also been the subject of

considerable briefing. Mr. Lundergan and Mr. Emmons filed a Joint Renewed Motion for a

Judgment of Acquittal, or in the Alternative, Motion for a New Trial. [R. 310.] Those motions

are now ripe for review. [R. 320; R. 323.] For the reasons that follow, Defendants’ Motion for

Judgment of Acquittal, or in the Alternative, for a New Trial, is DENIED.
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 2 of 27 - Page ID#:
                                    9984




                                                 I

       Defendants Gerald G. Lundergan and Dale C. Emmons were indicted on August 31, 2018

with ten and six counts, respectively, of violations of federal campaign finance laws. [R. 1.] In

Count One, the United States alleged that Mr. Lundergan and co-defendant Dale C. Emmons

participated in a scheme to funnel hundreds of thousands of dollars in corporate funds into the

2014 United States Senate race. [R. 120-1 at 2.] Over the course of several days, the

government presented evidence seeking to prove that Mr. Lundergan used S.R. Holding

Company’s corporate funds to pay for campaign consultants and vendors, and deliberately failed

to seek reimbursement from the campaign. The government also contends that Mr. Emmons

conspired with Mr. Lundergan to violate campaign finance laws by performing consulting

services for the campaign as well as paying sub-vendors with money from his own company, and

then seeking reimbursement from S.R. Holding instead of the Campaign, as well as hiding these

transactions with monthly invoices to S.R. Holding Co. for “consulting services retainers.” In so

doing, the government alleges that the Defendants caused the campaign to unwittingly file false

reports with the Federal Election Commission, and caused false statements to be made which

impeded investigation of a matter within the jurisdiction of the United States. Ultimately, the

jury convicted Mr. Lundergan and Mr. Emmons of all charges in the indictment. [R. 305.]

                                                II

                                                A

       Rule 29 requires this Court to enter a judgment of acquittal on “any offense for which the

evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a). When considering a

Rule 29 motion based on an alleged insufficiency of the evidence, the Court may not reweigh the



                                                2
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 3 of 27 - Page ID#:
                                    9985



evidence, reevaluate the credibility of witnesses, or substitute its judgment for that of the jury.

See United States v. Callahan, 801 F.3d 606, 616 (6th Cir. 2015). Instead, the Court views the

evidence in the light most favorable to the government, and then it considers whether any

rational trier of fact could find the elements of the counts of conviction beyond a reasonable

doubt. See, e.g., United States v. Vichitvongsa, 819 F.3d 260, 270 (6th Cir. 2016); United States

v. Villarce, 323 F.3d 435, 438 (6th Cir. 2003). “In sum, a defendant claiming insufficiency of

the evidence bears a very heavy burden.” Callahan, 801 F.3d at 616 (quoting United States v.

Jackson, 473 F.3d 660, 669 (6th Cir. 2007)). Finally, the Court must decide the motion on the

basis of the evidence at the time the ruling was reserved. Fed. R. Crim. Pro. 29(b). The Court,

therefore, only considers the evidence presented during the government’s case-in-chief.

                                                    1

        Before determining whether the evidence is sufficient to convict under any given law,

one must understand the law. The Federal Election Campaign Act (FECA) is complicated, and

nobody disputes that. But it is not as complicated as the Defense would have it seem. In a way,

the defendants treated much of their Rule 29 motion—both in oral argument and on brief—as a

motion for reconsideration. That is, counsel made several arguments regarding proper

interpretation of the applicable law that have previously been considered, and rejected, by the

Court. For that reason, it seems necessary to clarify what the Court finds, as consistent with the

jury instructions in this case, the law requires.

        Under the FECA, the statute commonly referred to as the “corporate contribution ban,” it

is unlawful for a corporation “to make a contribution or expenditure in connection with any

election to any political office[.]” 52 U.S.C. § 30118(a). The corporate contribution ban goes on

to define the terms “contribution” and “expenditure”:



                                                    3
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 4 of 27 - Page ID#:
                                    9986



       the term “contribution or expenditure” includes a contribution or expenditure, as
       those terms are defined in section 301, and also includes any direct or indirect
       payment, distribution, loan, advance, deposit, or gift of money, or any services, or
       anything of value . . . to any candidate, campaign committee, or political party or
       organization, in connection with any election to any of the offices referred to in
       this section or for any applicable electioneering communication[.]

52 U.S.C. § 31118(b)(2). Turning to section 301, “contribution” is further defined as “any gift

subscription, loan, advance, or deposit of money or anything of value made by any person for the

purpose of influencing any election for federal office; or the payment by any person of

compensation for the personal services of another person which are rendered to a political

committee without charge for any purpose.” 52 U.S.C. § 30301(8)(A)(i)–(ii) (emphasis added).

The term “expenditure” is further defined as “any purchase, payment, distribution, loan, advance,

deposit, or gift of money or anything of value, made by any person for the purpose of influencing

any election for Federal office; and a written contract, promise or agreement to make an

expenditure.” 52 U.S.C. § 30101(9)(A)(i)–(ii).

       The defendants argue that “no reasonable jury could find that the . . . transactions at issue

amounted to contributions to the Campaign” because they are in fact expenditures, which require

coordination with the campaign in order to be unlawful. [R. 310-1 at 10.] The Court has

addressed this argument time and time again. [R. 66; R. 193; R. 270.] As this Court has already

stated, the FEC guidance cited by the defendants does not compel reading a coordination

requirement into the prohibition on direct, in-kind contributions, such as those at issue here. [R.

270 at 3.] The law treats expenditures and contributions differently, because expenditures carry

a far lesser risk of quid pro quo corruption than contributions. Citizens United v. FEC, 558 U.S.

310, 345 (2010). To mitigate risks arising from expenditures, certain of them are treated as

contributions. The Supreme Court in Buckley drew a distinction between “independent

expenditures”—which are voluntary expenses incurred by private citizens independent of a

                                                 4
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 5 of 27 - Page ID#:
                                    9987



candidates campaign committee— and “coordinated expenditures”—which involve knowledge

by the campaign, direction from the campaign, or the provision of in-kind assistance to be resold

as a fundraiser for the candidate or used in a campaign event. Buckley v. Valeo, 424 U.S. 1, 36–

37 (1976).

       The FECA makes it a felony to “knowingly and willfully commit[] a violation of any

provision of this Act which involves the making, receiving, or reporting of any contribution,

donation, or expenditure aggregating $25,000 or more during a calendar year.” 52 U.S.C. §

30109(d)(1)(A)(i). This is the statute under which the defendants are charged. The defendants

would have this Court read the statute so that only coordinated expenditures, which require

coordination with the campaign, are unlawful. However, the plain language of the statute

prohibits contributions and expenditures in excess of $25,000. Coordinated expenditures are not

the only type of contribution. Some contributions, as defined above, need not involve

coordination with the campaign.

       Next, when counsel for Mr. Lundergan made his oral Rule 29 motion before the Court, he

reiterated a constitutional argument that has also been previously addressed. [R. 66 at 18.]

Because Mr. Lundergan is the sole owner and operator of S.R. Holding Co., and the

contributions were made to his daughter’s campaign, the defense again argues these were

“intrafamilial” contributions, a limitation on which would violate the First Amendment. [R. 284

at 31.] The Court has addressed this argument before and found no authority for Mr.

Lundergan’s proposition. [See R. 66 at 17–18.] As the Buckley Court recognized, the limits of

individual contributions are not suspended for members of a candidate’s family: “Although the

risk of improper influence is somewhat diminished in this case of large contributions from

immediate family members, we cannot say that the danger is sufficiently reduced to bar



                                                5
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 6 of 27 - Page ID#:
                                    9988



Congress from subjecting family members to the same limitations as nonfamily contributors.”

Buckley v. Valeo, 424 U.S. 1, 53 n. 59 (1976). Mr. Lundergan argues that this Court is not bound

by that statement. The Court disagrees.

                                                 2

       Having established the foregoing, the Court turns to the defendants’ argument that there

is insufficient evidence supporting their conviction under Count Two of the indictment. Count

Two alleges the defendants caused unlawful corporate contributions to be made to the Alison for

Kentucky campaign. [R. 1.] The indictment details several overt acts totaling twenty-six distinct

transactions, but essentially, the government alleges three general “categories” of contribution.

First, the government alleges that S.R. Holding made payments to Mr. Emmons as compensation

for political consulting services provided by Mr. Emmons to the Alison for Kentucky campaign.

Second, the government alleges that S.R. Holding, instead of the campaign, reimbursed Mr.

Emmons for payments Mr. Emmons made to third-party vendors for goods and services provided

to the Alison for Kentucky campaign. Third and finally, the government alleges that S.R.

Holding made payments directly to third-party vendors as compensation for goods and services

provided to the Alison for Kentucky campaign.

       As previously stated, the Court has already determined that the government need not

prove coordination to establish a violation of § 30118. The Court turns next to the remaining

defense arguments regarding insufficiency of the evidence.

                                                 a

       Defendants argue that the expenses related to a kickoff event held at the Carrick House

failed to satisfy the legal definition of contributions. [R. 310-1 at 21–23; R. 323 at 25–26.] They

contend that “a campaign vendor does not make a contribution to a campaign when it delays



                                                 6
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 7 of 27 - Page ID#:
                                    9989



invoicing it for expenses so long as that practice is consistent with its ordinary course of

business.” [R. 310-1 at 21–23.]. Because the government did not show that late invoices were

inconsistent with S.R. Holding’s usual practice, the defendants argue that no reasonable jury

could convict. Id.

       At trial, the jury heard evidence that S.R. Holding procured and paid for audio-video

production, lighting, staging, an LED video wall, and video streaming all associated with the

kick-off event. Although these expenses totaled upwards of $25,000, S.R Holding only sought

reimbursement in the amount of $3,706.25. [Gov. Ex. 51F; R. 215 at 95–104.]. The jury also

heard evidence the Mr. Lundergan received a report of disbursements that were included on the

campaign’s FEC report. [R. 215 at 95–104.] And while defendants are correct that vendors can

delay reimbursement in the normal course of business, they cannot act with the intent to never

collect. The jury heard testimony that it was only after Mr. Lundergan received a grand jury

subpoena did he bill the campaign for the unreported kick-off expenses. [R. 254 at 20–30.]

From this, there is ample evidence for a reasonable jury to conclude that S.R. Holding made

unlawful corporate contributions in connection with the kick-off event.

                                                  b

       Next, the defendants argue that the government failed to prove the payments from S.R.

Holding Co. to Mr. Emmons were corporate contributions under federal law. [R. 310-1 at 22–

24; R. 323 at 9–11.] The defendants’ argument is twofold: first, they contend there is no proof of

coordination with the campaign. As already explained, supra II.A.1, coordination is simply not a

requirement where the contribution at issue is “the payment by any person of compensation for

the personal services of another person which are rendered to a political committee without

charge for any purpose.” 52 U.S.C. § 30301(8)(A)(ii). Second, the defendants argue that the



                                                  7
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 8 of 27 - Page ID#:
                                    9990



government did not prove that Mr. Emmons’s work was done for the benefit of the campaign.

[R. 310-1 at 15.] Instead, defendants contend that Mr. Emmons was effectively auditioning for

an eventual position within the coordinated campaign, and any benefit to the Alison for

Kentucky campaign was incidental. Id. However, there is similarly no such requirement that the

payments be made for the benefit of the campaign.

        The evidence presented was that Mr. Emmons billed Mr. Lundergan monthly for a

“consulting services retainer,” each time seeking around $20,000. [R. 274 at 23–26.] S.R.

Holding paid out to Mr. Emmons, who then used these funds to pay Mr. Emmons’s employee,

Joey George, a salary for his work on the Alison for Kentucky campaign. [R. 274 at 26; R. 29 at

80–82.] With these facts in evidence, a reasonable jury could certainly find that the payments by

S.R. Holding to Mr. Emmons were illegal corporate contributions. Any “failure” to prove

coordination or an intent to influence the election is irrelevant.

                                                  c

        When Mr. Emmons was working in the basement of the Alison for Kentucky campaign

building, Mr. Emmons hired Wendell Wilson Consulting to install a wireless network in the

building. [R. 226 at 100–02.] Mr. Wilson testified that the network was intended to cover the

entire building and provide internet-access to multiple people. The evidence at trial showed that

Mr. Emmons invoiced $2,850 to S.R. Holding for an “internet maintenance upgrade.” [R. 252 at

50–51; Gov. Ex. 22A.] S.R. Holding paid the invoice, and Mr. Emmons paid Wilson for his

work.

        The defense argues that “even if the Campaign did use the internet services that Wilson

set up, the fact that [S.R. Holding] ultimately paid the bill does not make it an illegal corporate

contribution.” [R. 310-1 at 17.] The defense argues that “the Campaign’s lease agreement for



                                                  8
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 9 of 27 - Page ID#:
                                    9991



the upstairs of that same building provided utilities that were included in the rent,” therefore, the

Campaign must have paid for internet through its rent payment. The defendants offer no support

for the notion that the internet is a “utility” that would be covered by the rent payment. Nor do

they offer evidence of a network independent from that set up at Mr. Emmons’s direction that the

Campaign might have ostensibly paid for the ability to use. The evidence presented is sufficient,

and a reasonable jury could find that payment for the installation and maintenance of the internet,

by S.R. Holding and through Mr. Emmons, was an illegal corporate contribution to the Grimes

campaign.

                                                  d

       Defendants next argue that no rational trier of fact could find them guilty of causing an

unlawful campaign contribution by paying for robocalls and mailers. [R. 310-1 at 25–28; R. 323

at 18-20.] Both defendants assert that 11 C.F.R. § 109.21 governs the dissemination of robocalls

and mailers, and that as a matter of law, the robocalls and mailers fail to meet the “content” and

“conduct” prongs of § 109.21. Section 109.21 applies only to communications coordinated

between the campaign and an outside group. 11 C.F.R. § 109.21. The government’s theory of

the case was that Mr. Lundergan was intimately involved in the campaign as well as

dissemination of the robocalls and mailers, such that the robocalls and mailers at issue were

really issued by the campaign itself. [R. 284 at 129, “When there is no outside group, when what

is at issue is the campaign itself issuing robocalls or issuing mailings, these provisions are not

implicated.”] There was testimony presented at trial to support this theory: campaign manager

Jonathan Hurst testified that he viewed Mr. Lundergan as his supervisor and took direction from

Mr. Lundergan about the campaign communications. [R. 260 at 34–35; R. 271 at 134.].




                                                  9
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 10 of 27 - Page ID#:
                                     9992



 According to Mr. Hurst, Mr. Lundergan was deeply involved in negotiating the communications,

 and acted in that capacity with the campaign’s knowledge. [R. 260 at 28, 32.]

        But whether Mr. Lundergan was as intimately involved in the campaign as the

 government contends is a question for the trier of fact. For that reason, in its jury instructions,

 the Court included language from § 109.21 establishing when a communication is coordinated

 with a candidate, essentially agreeing with the defendants that § 109.21 could apply, but only if

 the jury rejected the government’s theory of the facts. [R. 298 at 26.] Nevertheless, the Court

 finds there is evidence in the record such that the jury could find defendants made unlawful

 campaign contributions by paying for the robocalls and mailers.

        Both Mr. Hurst and Compliance Director Erin Tibe testified that Mr. Lundergan had

 direct involvement in the running of the campaign; Mr. Hurst even testified that Mr. Lundergan

 was someone he considered a “boss” within the campaign. [R. 260 at 41; R. 211 at 24.] The

 jury was also presented with evidence that Mr. Lundergan was included on emails between Mr.

 Emmons and Chism Strategies, as well as email evidence that Mr. Lundergan and Mr. Emmons

 consulted on the content of the robocalls. [R. 223 at 105–106; R. 252 at 97.] Forensic

 Accountant Tressa Whittington showed the jury invoices from Emmons & Co. to S.R Holding

 Co. showing Mr. Emmons paid for robocalls and was reimbursed for them by Mr. Lundergan.

 [R. 274 at 43.] Despite this, the evidence included testimony that the robocalls included the

 disclaimer “paid for by Alison for Kentucky.” [R. 223 at 138.] Accordingly, there is enough

 evidence that a rational trier of fact could find that Mr. Lundergan and Mr. Emmons made

 unlawful corporate contributions by paying for the robocalls.

        The same analysis applies to the mailers. The government presented evidence that

 Bluegrass Mailings, which produced the mailers, invoiced Emmons & Co. for their work, which



                                                  10
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 11 of 27 - Page ID#:
                                     9993



 in turn invoiced and was reimbursed by S.R. Holding Co. [R. 229 at 13–16; R. 274 at 50–51.]

 Even so, the evidence indicated they too included the “paid for by Alison for Kentucky”

 disclaimer. [R. 229 at 63.] For the same reasons, the Court finds that a rational trier of fact

 could find that Mr. Lundergan made unlawful corporate contributions by paying for the mailings.

                                                   e

        The defendants also argue that the government failed to prove the payments from S.R.

 Holding to Financial Innovations for merchandise were illegal corporate contributions. [R. 310-

 1 at 21.] They argue that the payments fail to meet the statutory definition of contribution

 “because the Government did not introduce evidence sufficient to sustain a finding beyond a

 reasonable doubt that the purchases in question conferred anything of value to the campaign.”

 Id. Defendants also argue that the purchase of merchandise is not a contribution because “it is

 not the law that only natural persons can lawfully buy and sell limitless campaign branded gear

 without any reporting obligations.” Id. at 29–30. Finally, defendants argue that Mr. Lundergan

 cannot be held criminally liable for attempting to pay an invoice on behalf of the Campaign

 which the Campaign had already paid. Id. at 29.

        It is unclear where defendants’ “conferred anything of value” standard originates. If they

 mean to argue that the Campaign did not order or receive the merchandise, evidence introduced

 at trial undermines that theory. For instance, the jury heard that the S.R. Holding paid for a

 variety of merchandise from Financial Innovations bearing the Alison for Kentucky campaign

 logo. [R. 222 at 8–10, 88–92, 99–103.] Testimony from Michael Coscia of Financial

 Innovations established that Ms. Dobson ordered from him on behalf of the Campaign. Id.

 Financial Innovations office manager Donna Dubuque testified that although Alison for

 Kentucky was the client, she invoiced and was paid by Mr. Lundergan’s corporation for the



                                                  11
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 12 of 27 - Page ID#:
                                     9994



 merchandise. [R. 222 at 99–103.] Defendants argument that a corporation is free to purchase

 campaign-branded merchandise for its own use fails, not because it is legally incorrect, but

 because the trial testimony established that the merchandise was ordered for use by the

 Campaign at campaign events. [R. 222 at 10, 79.] Likewise, the campaign treasurer Corey Stilz

 testified that the invoices from Financial Innovations for merchandise were the obligation of the

 Campaign, and at Alison Grimes’s direction he attempted to ensure the purchases were included

 on the Campaign’s payable report. [R. 215 at 125–28; R. 216 at 78.] Finally, the government

 introduced emails which showed Mr. Lundergan told Financial Innovations to bill him for the

 merchandise instead of the Campaign. [R. 222 at 23–28; Gov. Exh. 59D.] From these facts, a

 rational trier of fact could have concluded that S.R. Holding paid for merchandise that was

 purchased by the campaign.

        Defendant’s arguments that the attempt to pay an invoice that was previously paid for the

 campaign also fails. As the government points out, this attempt belies intent; “the fact that the

 Alison for Kentucky Campaign paid [the invoice] shows that the 10,000 rally signs were a

 campaign expense, and that Lundergan intended to pay for a campaign expense with S.R.

 Holding funds[.]” [R. 320 at 33.] Finally, as more fully explained infra II.A.2.f, the ban on

 corporate contributions extends to after an election is decided. Allowing post-election

 transactions would create a loophole in the corporate contribution ban so large as to render it

 meaningless.

                                                  f

        Next, defendants contend that the government failed to prove the payments made by S.R.

 Holding to Axxis and Financial Innovations after the election were illegal campaign

 contributions. [R. 310-1 at 22–24.] According to the defense, these payments are not



                                                 12
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 13 of 27 - Page ID#:
                                     9995



 contributions as a matter of law because they were not coordinated with the campaign and,

 because they were not made until after the election, cannot be said to have been made for the

 purpose of influencing the election.

        The Court reiterates, again, that coordination is simply not required. Likewise, the

 government is not required to show that the payments were made for the purpose of influencing

 the election. With regard to the Axxis payments, defendants argue that the payments were made

 “to maintain [S.R. Holding’s] business relationship with sub-vendor that had been aggressively

 vocal about not having been paid for work it had done.” [R. 310-1 at 32.] The same argument is

 made with regard to Financial Innovations; defendants insist that the post-election payments

 were made to “maintain Lundergan’s preexisting relationship with Mark Weiner, the then-

 principal of [Financial Innovations].” [R. 310-1 at 31.] The “why” here is immaterial, because

 the corporate contribution ban includes “the payment by any person of compensation for the

 personal services of another person which are rendered to a political committee without charge

 for any purpose,” 52 U.S.C. § 30101(8)(A)(ii), as well as providing something of value “in

 connection with any election[.]” 52 U.S.C. § 30118(b)(2).

        Finally, it is well established that permitting candidates to receive unrestricted

 contributions after the election ended would provide a loophole to campaign finance laws so

 large as to render them meaningless. The FEC itself has interpreted the statute to also include

 post-election transactions. See Fed. Election Comm’n, Advisory Op. 1983-02 (Feb. 24, 1983),

 available at https://www.fec.gov/files/legal/aos/1983-02/1983-02.pdf; see also Fed. Election

 Comm’n, Advisory Op. 1982-64 (Feb. 10, 1983), available at

 https://www.fec.gov/files/legal/aos/1982-64/1982-64.pdf; Fed. Election Comm’n, Advisory Op.

 1981-22 (May 29, 1981), available at https://www.fec.gov/files/legal/aos/1981-22/1981-22.pdf.;



                                                  13
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 14 of 27 - Page ID#:
                                     9996



 see also FEC v. Ted Haley Cong. Comm., 852 F.2d 1111, 1116 (9th Cir. 1988); FEC v. Lance,

 617 F.2d 365, 372 n. 4 (5th Cir. 1980); United States v. Smukler, 330 F. Supp. Ed 1050, 1058

 (E.D. Pa. Aug. 1, 2018); United States v. Crop Growers Corp., 954 F. Supp. 335, 357 (D.D.C.

 Jan. 3, 1997); United States v. Sun-Diamond Growers of Cal., 941 F. Supp. 1277, 1280–81

 (D.D.C. Oct. 7, 1996); United States v. Clifford, 409 F. Supp. 1070, 1074 (E.D.N.Y. Mar. 3,

 1976). Thus, defendants’ argument is not the law. The timing of the corporate contribution, in

 this instance, has no bearing on its legality.

                                                  g

        The government not only had to prove the transactions at issue were corporate

 contributions to the Alison for Kentucky campaign, but also that the defendants effectuated those

 contributions “knowingly and willfully.” The defendants assert that the evidence presented

 failed to carry this burden, because “[t]he only reasonable interpretation of the weight of the

 evidence was that the failure to seek timely reimbursement from the Campaign was [S.R.

 Holding’s Operations Manager Abby Lundergan Dobson’s] innocent oversight.” [R. 310-1 at

 36; R. 323 at 21.] The Court disagrees.

        Counsel for the government presented ample evidence by which a reasonable jury could

 find that Mr. Lundergan and Mr. Emmons knowingly and willingly caused illegal corporate

 contributions to be made to the Grimes campaign. The Court has already decided that the mens

 rea standard elucidated in Bryan applies to this case. [R. 193 at 5.] The Bryan standard requires

 the government prove the defendant knew his conduct was unlawful, but does not require

 knowledge of the specific statute being violated. Bryan v. United States, 524 U.S. 184, 195

 (1998). Thus, the United States need only prove that Mr. Lundergan and Mr. Emmons knew that




                                                  14
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 15 of 27 - Page ID#:
                                     9997



 there existed a ban on corporate contributions to federal campaigns above a certain dollar

 threshold. The government presented several pieces of evidence on this point.

        For example, Ms. Tibe testified that in February 2014 she gave a presentation that

 discussed the basics of campaign finance rules. [R. 211 at 35–38.] Ms. Tibe also testified that

 those working on the campaign were provided a handbook. Id. Through Ms. Tibe, the

 government introduced an email sent from Ms. Tibe to Mr. Emmons’ email account in which she

 told Mr. Emmons the campaign could not accept donations from corporations. [R. 211 at 81.]

 Though Mr. Emmons responded to that email with “these compliance matters are beyond my

 expertise and campaign responsibilities,” Ms. Tibe testified that she had no reason to believe Mr.

 Emmons did not understand that corporations could not make contributions to campaigns. Id.

 The jury also heard testimony and was presented with email evidence that the Alison for

 Kentucky campaign was under some media scrutiny for its spending. [R. 211 at 49.] Ms. Tibe

 testified that the campaign regularly received emails from reporters questioning how campaign

 events had been financed; she stated that the media frequently scrutinized S.R. Holding Co.’s

 payments and services provided to the campaign. Id. According to Ms. Tibe, Mr. Lundergan

 was aware of the scrutiny and the resultant need for the campaign to be extremely careful in

 reporting its expenses on FEC reports. Id.

        Similar testimony came from Mr. Hurst. Mr. Hurst pointed out that Mr. Emmons and

 Mr. Lundergan had been involved in Kentucky politics for quite some time. They were

 experienced veterans, not wide-eyed newcomers. Mr. Hurst believed Mr. Lundergan knew the

 relevant corporate contribution rules based on their past dealings and Lundergan’s own “political

 understanding.” [R. 260 at 85.] The jury could also have credited Mr. Hurst’s testimony that

 “for us playing at that level, we would have known the campaign finance rules.” [R. 261 at 33.]



                                                 15
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 16 of 27 - Page ID#:
                                     9998



        Finally, there is the method by which the contributions were effectuated. Defendant’s

 contend that because the contributions were made through a series of transactions—a vendor

 would offer some service to the campaign, Mr. Emmons would pay that vendor, and then invoice

 S.R. Holding for reimbursement—means the issue is not so cut and dry. Perhaps Mr. Lundergan

 and Mr. Emmons knew they couldn’t cut a check to the campaign, but how were they to know it

 was wrong to pay vendors? However, the same facts support the government’s theory that Mr.

 Emmons and Mr. Lundergan were attempting to “paper over” the payments made on behalf of

 the campaign. The generic descriptors, such as “consulting services retainer” and “marketing

 expense,” included on invoices and payments could be interpreted as being purposefully vague.

 [Gov. Ex. 4A, 1A, 20H.]

        This is not every piece of evidence presented regarding the defendants’ knowledge, or

 lack thereof, surrounding campaign finance law. Nevertheless, the Court finds the government

 introduced sufficient evidence such that a rational trier of fact could find the defendants’ had the

 requisite knowledge, and therefore mens rea, to convict under Count Two.

                                                   3

        Defendants argue that no reasonable jury could find Mr. Emmons and Mr. Lundergan

 caused the Campaign to omit contributions from its campaign finance reports, and therefore

 Counts Three through Ten must be dismissed. [R. 310-1 at 36-47; R. 323 at 26–36.] Counts

 Three, Five, Seven and Nine charge violations of 18 U.S.C. § 1001. Counts Four, Six, Eight and

 Ten charge violations of 18 U.S.C. § 1519. Section 1001(a)(2) makes it a crime to knowingly or

 willfully “make[] any materially false, fictitious, or fraudulent statement or representation” in

 regard to any matter within the jurisdiction of the executive, legislative of judicial branch of the

 United States government. 18 U.S.C. § 1001(a)(2). Similarly, § 1519 criminalizes knowingly



                                                  16
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 17 of 27 - Page ID#:
                                     9999



 tampering with a record or document “with the intent to impede, obstruct, or influence the

 investigation or proper administration of any matter within the jurisdiction of any department or

 agency of the United States[.]” 18 U.S.C. § 1519. The defendants are charged pursuant to 18

 U.S.C.§ 2, which allows prosecution as principal of one who “aids, abets, counsels, commands,

 induces or procures,” or “willfully causes an act to be done which if directly performed by him

 or another would be an offense against the United States[.]” 18 U.S.C. § 2.

         The Defendant’s joint Rule 29 motion makes three main arguments1. First, the defense

 argues for acquittal on the basis that the campaign was not “unwitting” in failing to include the

 contributions at issue in its reporting. Second, they argue the government failed to show Mr.

 Lundergan and Mr. Emmons acted willfully in securing false reports. Third and finally,

 defendants allege that the government did not show §§ 1001 and 1519 were violated because

 “the reports at issue were filed with the Secretary of the Senate, not the FEC[.]” [R. 310-1 at 42.

 In fact, there is ample evidence in the record to support a conviction on Counts Three through

 Ten.

         The crux of defendants’ “unwitting” argument is “the Campaign knew about the goods

 and services related to the charged payments and had sufficient information to know where to

 direct an inquiry about them[.]” Id. at 38. Because the campaign knew about items paid for by

 S.R. Holding—for example, the screen, PA system, and teleprompter at the Carrick House

 kickoff event—it can’t be said the campaign was unwitting when it did not include the source of

 payment for those items on its reports. Defendants’ reasoning misses the mark. The government

 does not allege the campaign was unwitting about what goods and services it received, but who



 1
   Actually, Defendants also argue that §§ 1001 and 1519 were not violated, because the relevant transactions were
 not “contributions” as defined by FECA. This is well-covered ground that will not be readdressed here. See supra
 II.A.1.

                                                         17
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 18 of 27 - Page ID#:
                                    10000



 paid for those goods and services. The campaign was “unwitting” in that, when it filed its FEC

 reports, it did not know they were incorrect, because it did not know about the payments made

 by S.R. Holding which Mr. Lundergan and Mr. Emmons concealed.

        Evidence at trial established that, as compliance director, Ms. Tibe became aware of

 expenses of the campaign through charges made on the campaign credit card, or through

 invoices that were sent to the campaign. [R. 211 at 21.] It logically follows that Ms. Tibe could

 not have learned of the invoices received and paid by Mr. Emmons or Mr. Lundergan in this

 manner. Based on this evidence, a rational trier of fact could conclude the campaign—or more

 specifically, those in charge of compliance within the campaign—were unaware of the invoices

 that were paid by Mr. Emmons and Emmons & Co., because the invoices were not delivered to

 the campaign itself. Accordingly, a rational trier of fact could conclude the campaign

 “unwittingly” filed false reports with the FEC.

        Defendants’ next argument is that the government failed to prove the defendants had the

 requisite mens rea. According to the defendants, the government was required to prove “that

 Defendants knew that each of the reports omitted each of the charged payments and knew that

 omitting their omission [sic] was illegal,” with respect to the § 1001 counts, and that

 “Defendants intended to impede, obstruct, or influence the investigation of these payments,”

 with respect to the § 1519 counts. [R. 310-1 at 49.] Defendants’ willfulness in making the

 illegal payments has been addressed above. Further, the testimony presented at trial established

 that the defendants knew the campaign was obligated to report any contributions made by

 corporations to the FEC. [See R. 215 at 116–17; R. 211 at 47–49; R. 260 at 17, 55, 63–64.] This,

 plus evidence indicating Mr. Lundergan and Mr. Emmons purposefully concealed payments




                                                   18
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 19 of 27 - Page ID#:
                                    10001



 from the campaign, is enough to find that they willfully caused the campaign to file false reports

 which were intended to impede proper investigation into the payments.

        Third and finally, the defendants’ jurisdictional argument also fails. Defendants believe

 that because the FEC reports were filed with Secretary of State as the “custodian of records” for

 the FEC—as opposed to the FEC directly—the reports are a “matter within the jurisdiction of the

 legislative branch[.]” [R. 310-1 at 45–47; 18 U.S.C. § 1001(a),(c).] Therefore, the government

 must prove that the reports are related to an administrative matter or an investigation within the

 purview of Congress. 18 U.S.C. § 1001(c). The FEC is an executive agency, and so the

 defendants want Counts Three, Five, Seven and Nine dismissed on the grounds that §1001

 inapplicable to the facts of the case. Their argument with respect to § 1519 is similar. Section

 1519 pertains to matters within the executive branch of the United States government. 18 U.S.C

 § 1519. Because the reports are initially given to the Secretary of Senate—part of the legislative

 branch—defendants argue § 1519 does not apply.

        Summed up, their argument that the reports were filed with the Secretary of the Senate as

 opposed to the FEC latches onto a distinction without a difference. Prior to 2018, § 30102(g)

 required relevant “designations, statements, and reports” to be filed with the Secretary of the

 Senate as custodian for the Federal Election Commission. 52 U.S.C. § 30102(g)(1) (2004). The

 Secretary of the Senate was obligated to forward a copy of all filings to the Commission within

 two business days. 52 U.SC. § 30102(g)(2) (“The Secretary of the Senate shall forward a copy

 of any designation, statement, or report filed with the secretary under this subsection to the

 Commission as soon as possible (but not later than 2 working days)[.]”). The fact that the

 Secretary of the Senate accepted the FEC reports at issue as a go-between is of no moment. All

 involved knew their final destination was the FEC. All understood that the FEC would review



                                                  19
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 20 of 27 - Page ID#:
                                    10002



 and publish the reports. And the moment the Secretary of the Senate handed off the reports, they

 became “filed” with the FEC. [R. 215 at 130–31, 136–37; R. 211at 293–94; R. 215 at 6, 73; R.

 252 at 52–60; Gov. Exs. 75B, 75C, 75D, 75E (copies of Alison for Kentucky FEC reports

 bearing certification that the document is “on file” with he FEC).]

                                                  4

        Finally, the defendants argue that there is insufficient evidence to convict them of the

 charge of conspiracy detailed in Count One of the Indictment. They argue “[b]ecuase the

 charged conduct did not violate federal law, there could not have been an agreement to commit

 an offense against the United States.” [R. 310-1 at 51.] They further argue “the same

 deficiencies in proof related to mens rea for Counts Two through Ten also undermine the proof

 that defendants knowingly and intentionally entered into a conspiracy.” Id. Finally, they argue

 the government failed to prove the defendants had the requisite intent to violate the corporate

 contributions ban. Id.

        Each of these points have been adequately addressed in the forgoing. For the reasons

 already stated, there is ample evidence for a reasonable jury to conclude that the defendants are

 guilty of the crime of conspiracy. The joint Rule 29 motion is DENIED.

                                                  B

        The defendants alternatively request a new trial pursuant to Federal Rule of Criminal

 Procedure 33. Rule 33 allows the Court to vacate a judgment entered against a defendant and

 grant a new trial “if the interest of justice so requires.” Fed. R. Crim. P. 33(a). Rule 33 motions

 are granted “only in the extraordinary circumstance where the evidence preponderates heavily

 against the verdict.” See United States v. Hughes, 505 F.3d 578, 593 (6th Cir. 2007) (citation

 omitted). While the Court construes all evidence in the light most favorable to the government



                                                 20
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 21 of 27 - Page ID#:
                                    10003



 when analyzing a Rule 29 motion, the Court is allowed to “act as a thirteenth juror, assessing the

 credibility of witnesses and the weight of the evidence” when resolving a Rule 33 motion. Id.;

 United States v. Lutz, 154 F.3d 581, 589 (6th Cir. 1998).

        Although Rule 33 allows the Court to vacate a jury’s verdict and grant a new trial “if the

 interest of justice so requires,” that phrase is not defined in the Federal Rules of Criminal

 Procedure or elsewhere in the law. See United States v. Munoz, 605 F.3d 359, 373 (6th Cir.

 2010). Nevertheless, the Sixth Circuit has articulated “several recurring themes” that emerge

 from the body of Rule 33 case law that help guide the Court in reaching its conclusion. Rule 33

 may be used to grant a new trial if the jury’s verdict is against the manifest weight of the

 evidence, or if a substantial legal error has occurred. Id. “[L]ess clear is whether a district court

 may grant Rule 33 relief where the verdict is not against the substantial weight of the evidence,

 and where no reversible error or violation of the defendant’s substantial rights has occurred, but

 where the district court nonetheless believes that ‘the interest of justice’ requires a new trial.” Id.

 at 374. For the following reasons, the Court finds that none of defendants’ arguments merit a

 new trial, and the Rule 33 motion is DENIED.

                                                   1

        Regarding the weight of the evidence itself, the defense states only “[a]fter an almost

 five-week trial involving a statutory scheme that has confounded even Supreme Court

 justices . . . Defendants deserve more than the two hours the jury took to consider their case.”

 [R. 310-1 at 52; R. 323 at 21.] Defendants have not pointed to, and the Court cannot find, any

 precedent establishing that a new trial should be granted when a jury is too quick to reach a

 verdict.




                                                   21
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 22 of 27 - Page ID#:
                                    10004



                                                   2

        Defendants next argue that a new trial is warranted in light of the flawed jury instructions

 in this case. According to the defendants, the jury instructions were flawed in three ways: (1)

 “the instructions failed to distinguish between conduct that qualifies as a ‘contribution’ and

 conduct that is a mere ‘expenditure’”; (2) they fail to “instruct the jury that payment for

 “communications’ only qualify as a ‘contribution’ if they satisfy[y] the FEC’s three-part test for

 ‘coordinated communications’ under 11 C.F.R. § 109.21”; and (3) it was error to instruct the jury

 “that a ‘contribution’ includes any “payment by any person of compensation for the personal

 services of another person which are rendered to a political committee without charge for any

 purpose.” [R. 310-1 at 53, 56, 57.]

        To begin, the issue of what is a “contribution” and what is not has been addressed over

 and over again by this Court. The analysis previously set out, supra II.A.1, is equally applicable

 here. The instructions were clear; this Court defined “contribution” for the jury, despite the

 defendants’ persistent attempts to muddy the waters. The Defendant’s second argument has

 likewise been previously addressed herein. The communications instruction, which relates to the

 mailers and robocalls, was correct. Defendants’ argument, while logical, rests on a faulty

 presumption. That is, that Mr. Lundergan is not part of “an authorized committee, a political

 party committee, or an agent of any of the foregoing.” 11 C.F.R § 109.21. The government’s

 theory is that Mr. Lundergan held a position in the campaign in which he oversaw marketing and

 communications. The complained-of instruction stated the law when the communication comes

 from the campaign (or its agent) directly. Thus, this argument fails.

        Third and finally, the Court is again unpersuaded by defendants’ argument that

 contributions do not include payment for the services of another. For support, the defense cites



                                                  22
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 23 of 27 - Page ID#:
                                    10005



 the same handful of enforcement decisions and advisory opinions as it has throughout litigation.

 MUR 5937 (Romney for President Inc.); MUR 6940 (Correct the Record); Adv. Op. 2015-14

 (Hillary for America II). When read in their entirety these are easily distinguishable from the

 facts at hand. The Court would bow to these “authoritative decisions of the FEC to which the

 Court must give deference,” if they had any applicability at all. [R. 310-1 at 54, n. 13.]

 Respectfully, they do not.

                                                   3

        Defendants’ final argument is that certain evidentiary rulings were in error, and

 prejudicial enough to the defense to warrant a new trial. [R. 310-1 at 59; R. 323 at 5.]

 Defendants cite two specific rulings. The first is the Court’s decision to allow admission of

 404(b) evidence related to Alison Lundergan Grimes’s 2011 and 2015 Secretary of State races.

 The defense argues that this evidence “offered nothing of legitimate value” to the question of

 guilt, and was highly prejudicial to the defendants. They point specifically to testimony and

 photo evidence that Mr. Lundergan left blank checks and cash in Mr. Hurst’s apartment,

 allegedly for Mr. Hurst to procure future mailers for the 2015 campaign.

        Generally, the Government may not introduce evidence of other bad acts at trial because

 the introduction of such evidence may lead to an improper guilty verdict. Fed. R. Evid. 404. In

 some limited circumstances, however, the Government may introduce evidence of past conduct

 if the conduct is sufficiently tied to the presently charged offense. To determine whether

 evidence of another bad act is admissible, the Court must determine if sufficient evidence exists

 that the act in question occurred, whether the evidence of that act is probative of a material issue

 other than the defendant’s character, and whether the probative value of that evidence is




                                                  23
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 24 of 27 - Page ID#:
                                    10006



 substantially outweighed by its potential prejudicial effect. United States v. Jenkins, 345 F.3d

 928, 937 (6th Cir. 2003).

        At trial, the Government sought introduction of evidence related to the 2011 and 2015

 Kentucky state elections as demonstrative of lack of mistake on the part of Mr. Lundergan. Mr.

 Lundergan consistently argued at trial that he was ignorant of the applicable federal campaign

 finance laws, and therefore lacked the requisite intent to violate them. The Government

 contended evidence that Mr. Lundergan had surreptitiously funneled money into other

 campaigns, even though they concerned state elections, was evidence that the indicted conduct

 was not a simple mistake. The Defense objected to admission of the evidence. Mr. Lundergan

 argued the conduct from 2011 was not illegal when it occurred, and that only subsequently did

 Kentucky prohibit campaign funding of that type. [R. 161 at 7–8.] He further argues that the

 2015 conduct is inadmissible because it occurred after the indicted conduct.

        The Court had occasion to consider these arguments before the Government sought

 admission of this evidence at trial. This specific 404(b) evidence was subject of a Motion in

 Limine [R. 84], a Motion to Suppress [R. 85], and after voire dire, a Supplemental Motion to

 Exclude [R. 194]. The Court denied these motions by written orders. [R. 178; R. 207.]

 Consistent with its written Orders, the Court admitted the evidence at trial, finding that it

 demonstrated lack of mistake on the part of Mr. Lundergan, and that any prejudice did not

 substantially outweigh its probative value. “It is not necessary . . . that the crimes be identical in

 every detail” in order to be admissible under Rule 404(b). United States v. Perry, 438 F.3d 642,

 648 (6th Cir. 2006) (citing United States v. Hamilton, 684 F.2d 380, 385 (6th Cir. 1980)). Of

 course, a certain degree of prejudice is presumed to occur when “other acts” evidence is

 introduced, even if for a legitimate purpose. But prejudice only precludes admission where “the



                                                   24
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 25 of 27 - Page ID#:
                                    10007



 likelihood is very great that the jurors will use the evidence precisely for the purpose it may not

 be considered; to suggest that the defendant is a bad person . . . and that if he ‘did it before he

 probably did it again,’” and the risk of this prejudice substantially outweighs its probative value.

 United States v. Bell, 516 F.3d 432, 444 (6th Cir. 2008) (quoting United States v. Johnson, 27

 F.3d 1186, 1193 (6th Cir. 1994)).

        Here, the Court found the evidence was sufficiently similar to the charged crime, and that

 its probative value was not substantially outweighed by its prejudicial effect. Evidence of state

 law violations is probative of the charged federal violations because it demonstrates lack of

 mistake. Mr. Lundergan may not claim ignorance as a defense; he knew what he was doing,

 because he had surreptitiously funneled money into his daughter’s political campaigns on other

 occasions. Further, the timing of the evidence does not vitiate its probative value. Mr.

 Lundergan argues that although prior to 2016 Kentucky prohibited corporations from using

 money or things of value to influence elections, subsequently the practice was legalized. This

 fact does not render the evidence inadmissible. Even if the conduct at issue became protected in

 2016, it was illegal in 2011 and 2015 when Mr. Lundergan engaged in it, and is therefore still

 probative of lack of mistake.

        Finally, although Rule 404(b) is commonly referred to as the “prior bad acts” rule, the

 rule itself does not include the limitation that the acts be prior. Per Rule 404, “evidence of a

 crime, wrong, or other act is not admissible to prove a person’s character in order to show that on

 a particular occasion the person acted in accordance with the character.” Fed. R. Evid. 404(b)(1).

 Mr. Lundergan argue the 2015 conduct is not probative of absence of mistake concerning the

 indicted conduct, because it occurred afterwards. But under the rule, evidence of subsequent acts

 is admissible as well, so long as the evidence meets the requirements of Rule 404(b)(2). See



                                                   25
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 26 of 27 - Page ID#:
                                    10008



 United States v. Perry, 438 F.3d 642, 648 (6th Cir. 2006). Nothing in the language of the rule

 limits application only to conduct occurring prior to the indicted conduct.

        Even if admission of the cash and checks in Hurst’s home was error, it was harmless

 error. “An error is harmless unless it is more probable than not that the error materially affected

 the verdict.” United States v. Booker, 24 Fed. App’x 268, 272 (6th Cir. 2001) (citing United

 States v. Rogers, 118 F.3d 466, 478–79 (6th Cir. 1997)). In the instant case, the Court finds that

 there was ample evidence to convict the defendants even without admission of this evidence.

        Defendant’s also cite to the Court’s decision to exclude Defense Exhibit 680. This

 exhibit was an email exchange between Agent Hanna and Forensic Accountant Tressa

 Whittington, in which Agent Hanna told Ms. Whittington they needed additional evidence to

 “push DOJ over the hurdle to indict.” [R. 310-1 at 62.] The defense argues this email was key

 in that it showed a lack of integrity in the investigation. Somehow, defendants have reasoned

 that because at one time Agent Hanna felt more evidence was needed before the DOJ would

 indict the defendants, that there was insufficient evidence at the time of indictment. Thus it

 follows, they assume, that the “FBI pursued an indictment despite there being a lack of

 evidence[.]” Id. at 63.

        The record does not support this conclusion. At best, this email gives a glimpse into the

 timeline of the investigation. If shown this email, the jury could have concluded that the

 investigation into Mr. Lundergan and Mr. Emmons was ongoing until shortly before the grand

 jury issued its indictment. And so what? It says nothing about how the evidence did (or, to give

 the defendants the benefit of the doubt) didn’t develop in the time between sending the email and

 the indictment. It had no probative value, and could easily have confused the jury. Fed. R. Evid.

 403. Its exclusion does not warrant a new trial. Defendants’ Rule 33 motion is DENIED.



                                                 26
Case: 5:18-cr-00106-GFVT-MAS Doc #: 349 Filed: 07/10/20 Page: 27 of 27 - Page ID#:
                                    10009



                                                III

        In addressing the defendants’ Joined Renewed Motion for Judgement of Acquittal, the

 Court has said nothing new. Defendants’ arguments about the correct legal definition of a

 contribution, the requirement of coordination, and when and whether a contribution or

 expenditure needs to be made “for the purpose of influencing the election,” to state a few, have

 been addressed and readdressed on several occasions by this Court. At the close of its proof, the

 government had presented enough elements to satisfy what this Court finds the law requires.

 Accordingly, the motion for a judgment of acquittal [R. 310] is DENIED. The same is true for

 the motion for a new trial. The jury instructions and evidentiary rulings complained of do not

 warrant a new trial. Thus, the defendants’ joint motion for a new trial [R. 310] is also DENIED.

        This the 10th day of July, 2020.




                                                 27
